           Case 1:20-cv-02957-LGS Document 22 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 CURT HERRERA,                                                 :
                                              Petitioner, :
                                                               :   20 Civ. 2957 (LGS)
                            -against-                          :
                                                               :        ORDER
 UNITED STATES OF AMERICA,                                     :
                                              Respondent. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on January 4, 2021, Petitioner Curt Herrera, proceeding pro se, moved for

appointment of counsel to assist him in preparing a motion for sentence reduction or

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) due to the ongoing COVID-19

pandemic (the “Motion”). Dkt. No. 21.

        WHEREAS, “there is no statutory right to counsel under the Criminal Justice Act in

connection with a § 3582(c) motion, and . . . the provision of such counsel should rest in the

discretion of the district court.” United States v. Cirineo, 372 F. App’x 178, 179 (2d Cir. 2010)

(summary order) (citing United States v. Reddick, 53 F.3d 462, 464-65 (2d Cir. 1995)); accord

United States v. Dussard, No. 16 Crim. 673-2, 2020 WL 6263575, at *3 (S.D.N.Y. Oct. 23,

2020). The merits of a motion for compassionate release are a “significant factor in the exercise

of that discretion.” Reddick, 53 F.3d at 465 n.2; accord Dussard, 2020 WL 6263575 at *3.

        WHEREAS, 18 U.S.C. § 3582(c)(1)(A)(i) provides that the court “may reduce the term

of imprisonment” only if it finds that “extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.”

        WHEREAS, the Court is not at this time appointing counsel to represent Petitioner in
          Case 1:20-cv-02957-LGS Document 22 Filed 01/27/21 Page 2 of 2




connection with the Motion and is obtaining additional information before issuing a decision on

Petitioner’s request that the Court appoint counsel. It is hereby

       ORDERED that because the merits of a motion for compassionate relief are a significant

factor in the Court’s decision as to whether to appoint counsel, by February 5, 2020, the

Government (1) shall obtain and send a complete set of Petitioner’s updated BOP medical

records to the chambers e-mail address, (2) shall file a letter summarizing or highlighting any

pertinent portion of such medical records and provide any other facts that the Government

believes to be relevant to Petitioner’s proposed motion and (3) shall transmit a copy of such

medical records to Petitioner along with a copy of this Order.


Dated: January 27, 2021
       New York, New York
